ON PETITION FOR REHEARING.
IT IS HEREBY ORDERED that the last sentence of Part IIIA2a of the opinion in this case, now published at 937 F.2d 797, 805, is hereby deleted and replaced with the following:
Thus, in interpreting Rule 804(b)(1) and particularly the condition attached to that rule requiring a “similar motive” to develop the prior testimony, we view the testimony of Bruno and DeMatteis as available to the government but unavailable to the defendants. It goes without saying, of course, that we have not considered in this case, because the issue is not before us, whether the government’s power to grant immunity would affect a declarant’s “availability” under any of the other subdivisions of Rule 804(b).